United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 14-1719
                        ___________________________

                            Oscar Gonzalez-Acevedo

                            lllllllllllllllllllllPetitioner

                                          v.

                                Eric H. Holder, Jr.

                            lllllllllllllllllllllRespondent
                                    ____________

                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                                  ____________

                         Submitted: December 16, 2014
                           Filed: December 22, 2014
                                 [Unpublished]
                                 ____________

Before SMITH, BOWMAN, and COLLOTON, Circuit Judges.
                          ____________

PER CURIAM.

     Salvadoran citizen Oscar Gonzalez-Acevedo petitions for review of an order of
the Board of Immigrations Appeals upholding an immigration judge’s decision
denying withholding of removal.1 After careful consideration, we conclude that
substantial evidence supports the denial: Gonzalez-Acevedo failed to establish a clear
probability that his life or freedom would be threatened in El Salvador because of his
membership in a particular social group. See De Castro-Gutierrez v. Holder, 713 F.3d
375, 380 (8th Cir. 2013). The petition for review is denied. See 8th Cir. R. 47B.
                          ______________________________




      1
       The rulings denying asylum and relief under the Convention Against Torture
are not before us in this petition for review.

                                         -2-